FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D22-189
                  _____________________________

WILLIAM WORTH WATSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Nassau County.
James Daniel, Judge.

                        September 21, 2022


PER CURIAM.

     William Worth Watson appeals the denial of his motion for
postconviction relief based on newly discovered evidence. We
affirm.

     A jury found Watson guilty of first-degree murder (count I),
carjacking with a deadly weapon (count II), and robbery with a
deadly weapon (count III). The trial court sentenced him to life in
prison. This Court affirmed the judgment and sentence. See
Watson v. State, 838 So. 2d 1153 (Fla. 1st DCA 2003).

    In his motion, Watson explained that he made a public records
request for all emails about plea offers in his case on June 11, 2021.
The State’s response included a faxed copy of a proposed plea
bargain that offered to let Watson plead guilty to a reduced second-
degree murder charge in exchange for a forty-year prison sentence
and the State dismissing the carjacking and robbery charges.
Watson argued that had he known about this plea offer, he would
have accepted it and not gone to trial because he was facing the
death penalty at the time the State offered the plea. Watson
claimed that he fulfilled his due diligence requirements because
“around August 2001” he made the same request for all emails
about plea offers, and never received a response.

     The trial court found that Watson’s claim was untimely and
not newly discovered evidence because he failed to exercise due
diligence which could have led to him discovering this information
long before now.

     The trial court properly denied this claim. Florida Rule of
Criminal Procedure 3.850(b) ordinarily requires that a defendant
bring any claims within two years of his or her conviction and
sentence becoming final. An exception to this two-year time
limitation exists when “the facts on which the claim is predicated
were unknown to the movant or the movant’s attorney and could
not have been ascertained by the exercise of due diligence” and the
claim is raised “within 2 years of the time the new facts were or
could have been discovered with the exercise of due diligence.” Fla.
R. Crim. P. 3.850(b)(1).

     Watson admitted in his motion that when the State did not
respond to his August 2001 inquiry, he simply assumed that no
offers existed, so he did not follow up or pursue the issue. Watson
offers no compelling reason for why he waited nearly twenty years
to make another inquiry. We therefore find that Watson failed to
exercise due diligence, and his claim was untimely as a result. See
generally Jimenez v. State, 265 So. 3d 462, 483 (Fla. 2018) (“[W]ith
due diligence, Jimenez could have followed up years ago and
discovered this information.”).

     On appeal, Watson also argues that the trial court should
have granted him a chance to amend his motion under Spera v.
State, 971 So. 2d 754 (Fla. 2007), because he did not include a
factual basis in the body of his motion.



                                 2
     Watson is incorrect. Spera “is limited to motions deemed
facially insufficient to support relief—that is, claims that fail to
contain required allegations.” Id. at 762. “Under Spera, a court is
not required to provide an opportunity to amend a claim that
simply fails to establish a basis for relief. Otherwise, nearly every
meritless claim would be subject to an opportunity to amend.”
Cortes v. State, 85 So. 3d 1135, 1139 (Fla. 4th DCA 2012). The trial
court denied the motion as untimely due to a lack of due diligence.
It did not deny relief based on a failure to meet pleading
requirements. Under these circumstances, the trial court had no
obligation to allow a chance to amend.

    The trial court did not err in denying Watson’s motion.

    AFFIRMED.

MAKAR, JAY, and NORDBY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



William Worth Watson, pro se, Appellant.

Ashley Moody, Attorney General, and Adam B. Wilson, Assistant
Attorney General, Tallahassee, for Appellee.




                                 3